August 11 2015


                                           DA 14-0463
                                                                                           Case Number: DA 14-0463

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2015 MT 234N



DEAN WARD,

               Plaintiff and Appellant,

         v.

ENERGY WEST, INC., and DOES 1-4,

               Defendants and Appellees.


APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. DDV 13-200
                       Honorable Dirk M. Sandefur, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       John E. Seidlitz, Jr., Seidlitz Law Office, Great Falls, Montana

                For Appellee:

                       Oliver H. Goe, Kimberly A. Beatty, Christy S. McCann, Browning,
                       Kaleczyc, Berry & Hoven, P.C., Helena, Montana



                                                     Submitted on Briefs: June 10, 2015
                                                                Decided: August 11, 2015


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Between January and October 2012, Dean Ward was employed as a chief

information officer. The parties dispute whether Ward was employed by Energy West,

Inc., or by Energy West’s parent company, Gas Natural, Inc. Ward worked primarily in

Ohio and, after his employment was terminated, he applied for and received

unemployment benefits from that state. Ward then filed suit against Energy West in

Montana’s Eighth Judicial District Court, Cascade County, alleging wrongful discharge

in violation of § 39-2-901, MCA, of the Montana Wrongful Discharge from Employment

Act (WDEA), and negligent infliction of emotional distress. On Energy West’s motion,

the District Court, after determining that Ohio law governs Ward’s claims, dismissed

Ward’s action for lack of subject-matter jurisdiction. Ward appeals the dismissal.

¶3     This appeal concerns substantially similar facts and issues as Harrington v. Energy

West, Inc., 2015 MT 233, ___ Mont. ___, ___ P.3d ___. As in that case, we conclude

here that, under § 28-3-102, MCA, Ohio law governs Ward’s WDEA claim. However,

this conclusion does not deprive the District Court of subject-matter jurisdiction. We thus


                                            2
vacate the District Court’s dismissal and remand for further proceedings to determine

whether dismissal is appropriate under the doctrine of forum non conveniens.

¶4    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, Harrington resolves the issues on appeal. The District Court’s order of

dismissal is reversed and the case is remanded for further proceedings.



                                                /S/ BETH BAKER

We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE




                                            3